Citation Nr: 1027584	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-29 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a permanent 100 percent rating for service 
connected coronary artery disease, to include the matter of 
whether the reduction of the rating for this service-connected 
disorder from 100 percent to 30 percent, effective from July 1, 
2010, was proper.  

2.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus type II with cataracts.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity.  

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity.  

5.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.  

6.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.  

7.  Entitlement to an initial rating in excess of 10 percent for 
hypertension.

8.  Entitlement to service connection for a bilateral foot 
disability other than peripheral neuropathy, claimed as secondary 
to diabetes mellitus.

9.  Entitlement to service connection for a bilateral leg 
disability other than peripheral neuropathy, claimed as secondary 
to diabetes mellitus.  

10.  Entitlement to service connection for shingles.  

11.  Entitlement to service connection for a psychiatric 
disability, to include anxiety and depression.

12.  Entitlement to service connection for retinopathy.  

13.  Entitlement to service connection for hearing loss.

14.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A.  Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in February 2007, August 2008, 
April 2009 and October 2009 of the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma.  

One of the issues of the February 2007 rating decision that the 
Veteran appealed involves the RO's grant of service connection 
for coronary artery disease (claimed as right bundle branch 
block) and assignment of a 100 percent rating effective the date 
of the Veteran's October 6, 2006 claim.  While this rating 
represents the maximum rating available for this condition, see 
AB v. Brown, 6 Vet. App. 35 (1993), the basis of the Veteran's 
appeal pertains to the temporary nature of the award.  That is, 
the Veteran requested that the rating be made permanent with no 
likelihood of improvement.  Accordingly, the issue has been 
recharacterized as is noted on the title page of this decision.  

The Veteran's claims of entitlement to service connection for 
anxiety and depression have been recharacterized into the broader 
issue of entitlement to service connection for a psychiatric 
disability, to include depression and anxiety.  Similarly, the 
Veteran's claim of entitlement to service connection for diabetic 
retinopathy has been recharacterized into the broader issue of 
retinopathy.  This is pursuant to Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), which held that when a claimant makes a claim, he 
is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.

The issues of entitlement to service connection for retinopathy, 
hearing loss, tinnitus and to a permanent 100 percent rating for 
service connected coronary artery disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
service-connected diabetes mellitus, type II, has not required 
insulin.

2.  Throughout the rating period on appeal, the Veteran's 
peripheral neuropathy of the right upper extremity has been 
manifested by subjective complaints of numbness and tingling and 
by decreased sensation, but not manifested by abnormality of 
muscle tone or strength, loss of any deep tendon reflex, or other 
neurologic abnormality which is indicative of incomplete 
paralysis which is more than mild in degree.

3.  Throughout the rating period on appeal, the Veteran's 
peripheral neuropathy of the left upper extremity has been 
manifested by subjective complaints of numbness and tingling and 
by decreased sensation, but not manifested by abnormality of 
muscle tone or strength, loss of any deep tendon reflex, or other 
neurologic abnormality which is indicative of incomplete 
paralysis which is more than mild in degree.

4.  Throughout the rating period on appeal, the Veteran's 
peripheral neuropathy of the right lower extremity has been 
manifested by subjective complaints of numbness and tingling and 
by decreased sensation, but not manifested by abnormality of 
muscle tone or strength, loss of any deep tendon reflex, or other 
neurologic abnormality which is indicative of incomplete 
paralysis which is more than mild in degree.

5.  Throughout the rating period on appeal, the Veteran's 
peripheral neuropathy of the left lower extremity has been 
manifested by subjective complaints of numbness and tingling and 
by decreased sensation, but not manifested by abnormality of 
muscle tone or strength, loss of any deep tendon reflex, or other 
neurologic abnormality which is indicative of incomplete 
paralysis which is more than mild in degree.

6.  Throughout the rating period on appeal, the Veteran has not 
had diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.

7.  The Veteran is not shown to have a bilateral foot disability 
other than peripheral neuropathy.

8.  The Veteran is not shown to have a bilateral leg disability 
other than peripheral neuropathy.

9.  The Veteran's shingle disability became manifest many years 
after service and is not otherwise shown to be related to 
service.

10.  The Veteran's anxiety and depression became manifest many 
years after service and are not otherwise shown to be related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for diabetes 
mellitus, type II, with cataracts are not met at any time 
throughout the rating period on appeal.  38 U.S.C.A. §§  1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.119, Diagnostic Code 
7913 (2009).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy, right upper extremity, are not met at any 
time throughout the rating period on appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic 
Code 8515 (2009).

3.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy, left upper extremity, are not met at any 
time throughout the rating period on appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§4.1-4.7, 4.124a, Diagnostic 
Code 8515 (2009).



4.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy, right lower extremity, are not met at any 
time throughout the rating period on appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic 
Codes 8520 (2009).

5.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity, are not met at any 
time throughout the rating period on appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic 
Codes 8520 (2009).

6.  The criteria for a rating higher than 10 percent for 
hypertension have not been met at any time throughout the rating 
period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.104, Diagnostic Code 7101 (2009).

7.  A bilateral foot disability other than peripheral neuropathy 
was not incurred in or aggravated by service nor is such 
disability proximately related to a service connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

8.  A bilateral leg disability other than peripheral neuropathy 
was not incurred in or aggravated by service nor is such 
disability proximately related to a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 38 C.F.R. 
§§ 3.303, 3.310 (2009).

9.  Shingles was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

10.  A psychiatric disability, to include anxiety and depression, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In this case, the RO 
initially furnished VCAA notice to the Veteran in with respect to 
the issues of service connection for high blood pressure, a 
bilateral foot condition, a bilateral leg condition, bilateral 
eye condition, post herpetic neuralgia, anxiety, depression, 
retinopathy, a cardiac disability and herpes zoster and well as 
an increased rating for diabetes mellitus, type II with bilateral 
cataracts in November 2006.  As this letter was prior to the 
February 2007 rating decision on appeal, the express requirements 
set out by the Court in Pelegrini have been satisfied.  Regarding 
the claim for an initial rating in excess of 10 percent for 
hypertension, since the appellate issue (entitlement to 
assignments of higher initial ratings) is a downstream issue from 
that of service connection (for which the November 2006 VCAA 
letter was duly sent), another VCAA notice is not required.  
VAOPGCPREC 8-2003.  Regarding the increased rating claims for 
peripheral neuropathy, the RO sua sponte granted increased 
ratings to 10 percent in April 2009.

VA has fulfilled its duty to notify the appellant in this case.  
In the November 2006 letter the RO informed the appellant of the 
evidence needed to substantiate his claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet App 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  In this case, the Veteran was notified of the disability 
rating and effective date elements in letters dated as early as 
November 2006.

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to these claims including 
requesting information from the appellant regarding pertinent 
medical treatment for the disabilities on appeal and requesting 
records from the identified providers.  The Board acknowledges 
that the Veteran has not had a VA examination specifically for 
his claims for service connection for shingles or a psychiatric 
disability.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
The Board concludes an examination is not needed for these claims 
because there is no evidence, contentions or otherwise, of 
inservice treatment or symptoms, or probative evidence that such 
disabilities may be related to service.  Accordingly, it was not 
necessary to obtain a medical examination or medical opinion in 
order to decide these claims.  Regarding the VA examinations that 
were conducted for the other disabilities that are presently 
being decided, the Board finds that these examination reports are 
adequate.  That is, they were based on a thorough examination of 
the Veteran, his medical history, complaints and objective 
findings.  In short, they provide sufficient detail for the Board 
to make a decision in the cases.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Lastly, the appellant was 
provided with opportunities to testify at a Board hearing which 
he declined.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims 
currently being decided on appeal and that adjudication of these 
claims at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits with respect to these issues.

II.  Analysis

A.  Increased Rating Claims

1.  General Rating Provisions

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

2.  Diabetes Mellitus, Type II, With Cataracts

Facts

The Veteran was diagnosed in July 2003 at White Eagle Health 
Center as having non-insulin dependent diabetes mellitus.  A 
laboratory report at that time showed a high glucose reading of 
183 mg/dL with a reference range from 70 to 105.    

A medical record dated in April 2005 from Gerard F. Shea, DO, 
reported that the Veteran's diabetes mellitus required oral 
hypoglycemic and restricted diet.  

Private outpatient medical records in April 2005 and May 2005 
note that the Veteran's diabetes mellitus type II was 
uncontrolled.  

The Veteran reported at a QTC examination in May 2005 that he had 
been diagnosed as having diabetes mellitus two to three years 
earlier.  He denied being hospitalized for high or blood sugars 
and was noted to be taking metformin and rosiglitazone to control 
his diabetes.  The Veteran was further noted to be able to 
perform all activities of daily living without problems.  
Additionally, the examiner noted that the Veteran was on oral 
medications which initially worked, but were not working at that 
time.  The examiner diagnosed the Veteran as having diabetes 
mellitus, type 2, no change.  He reiterated that there was no 
restriction of activity secondary to diabetes and no known 
diabetic condition which had been exacerbated by diabetes.

Private outpatient medical records in April 2006 and October 2006 
note that the Veteran's diabetes mellitus type II was controlled.  

A QTC examiner in November 2006 reported that the Veteran had had 
diabetes for four years, and did not have a history of diabetic 
ketoacidosis and or problems with hypoglycemia.  On average the 
Veteran reported visiting his doctor four times a year for 
diabetes and said he treated the condition with oral medication, 
Metformin, that he took two times a day.  He said he also took 
Avandia once a day.  This disability was not noted to affect the 
Veteran's eyes or skin, but was noted to affect his kidneys by 
way of swelling of the legs, weakness, high blood pressure and 
limitation of exertion.  The Veteran was not on dialysis.  His 
functional impairment consisted of limited walking.  He was 
diagnosed as having diabetes mellitus, type II, no change.  This 
condition was noted to result in subjective fatigue and was 
objectively controlled by medication.  Regarding activity 
restriction due to diabetes mellitus, the Veteran was to avoid 
strenuous activity.  

The Veteran reported at a VA examination in April 2009 that he 
believed he had been diagnosed as having diabetes mellitus five 
to six years earlier.  He denied any episodes or ketoacidosis or 
hospitalization from ketoacidosis secondary to diabetes.  He 
reported occasional history of hypoglycemic reaction and 
estimated that the last episode occurred four months earlier.  He 
reported that he usually corrected it by taking food.  He said he 
was currently following a nutritional diet and reported no 
restriction of activities on account of the diabetes.  He said 
further that he was currently taking Glucotrol XL 10 mg and 
metformin 500 mg bid for his diabetes and he denied using 
insulin.  He said he saw his diabetic provider every three months 
and reported no history of pruritis or loss of strength.  He 
reported no history of visual disturbances, but reported a 
history of cataract.  He denied any history of bladder or bowel 
incontinence or functional impairment secondary to diabetes.  He 
also denied any history of claudication pain or any 
cerebrovascular disease secondary to diabetes.  He was not 
currently involved in recreational activities.  He was diagnosed 
as having diabetes mellitus, type II.

Analysis

The Veteran's diabetes mellitus is currently rated under 38 
C.F.R. § 4.119, Diagnostic Code 7913.  Under Code 7913, a 20 
percent rating is warranted when the Veteran's diabetes requires 
the use of insulin or oral hypoglycemic agent, and a restricted 
diet.  A 40 percent rating is warranted for diabetes that 
requires insulin, a restricted diet, and regulation of 
activities.  A 60 percent rating is warranted for diabetes that 
requires insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted when the Veteran's diabetes requires more than one 
daily injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Id.

"Regulation of activities" has been defined as the situation 
where the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities.  61 Fed. Reg. 
20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in DC 7913).  Medical evidence is 
required to show that occupational and recreational activities 
have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 
(2007).

In this case the evidence demonstrates that the Veteran's 
diabetes mellitus is treated by diet and oral hypoglycemic 
agents.  Regarding regulation of activities, a May 2005 QTC 
examination report notes that the Veteran had no restriction of 
activity secondary to diabetes, while a November 2006 QTC 
examination report notes that the Veteran was to avoid strenuous 
activity due to diabetes mellitus.  Subsequent to this, in April 
2009, a VA examiner relayed the Veteran's report that he had no 
restriction of activities on account of his diabetes.  Regardless 
of this criterion, the Veteran has not been prescribed insulin 
which is another criterion required for a higher, 40 percent, 
rating.  The medical records do not show that the Veteran has 
been prescribed insulin, and the Veteran specifically denied 
using insulin at the most recent examination in April 2009.  
Thus, as the Veteran's diabetes has not required insulin, a 
rating in excess of 20 percent for diabetes mellitus under Code 
7913 is not warranted for any stage of the applicable rating 
period.  38 C.F.R. § 4.119, Code 7913.

Per Note (1) to Diagnostic Code 7913, compensable complications 
of diabetes are rated separately unless they are part of the 
criteria used to support a 100 percent evaluation, while 
noncompensable complications are considered part of the diabetic 
process. 

The Veteran's service-connected diabetes includes cataracts.  
Code 6028 pertains to senile or other cataracts, both 
preoperative and postoperative, to be rated on impairment of 
vision and aphakia.  For preoperative cataracts, as in this case, 
the Veteran is to be rated based on visual impairment.

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 or worse in one eye and 20/50 or worse 
in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079.  
The ratings increase in 10 percent increments according to the 
levels of vision impairment with the greatest award of 100 
percent assignable for visual acuity of 5/200 in each eye.  38 
C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2009).

During the pendency of the appeal, the criteria for rating eye 
disabilities changed. However, because the Veteran filed his 
claim prior to December 10, 2008, in October 2006, the appeal 
will be considered under the old criteria.  73 Fed. Reg. 66543 
(Nov. 10, 2008).

On review of the determinative findings of record, the evidence 
continues to support the assignment of a noncompensable rating 
for cataracts.  The Veteran complained at a May 2005 QTC eye 
examination that his diabetes may have affected his eyes by way 
of blurry vision and watery eyes.  On examination the Veteran had 
corrected visual acuity of 20/20-1 in the right eye and 20/20 in 
the left eye.  His visual field was full to confrontation in both 
eyes.  Examination of the eyes and ocular adnexa revealed no 
gross external signs of ocular disease or trauma.  The diagnosis 
at that time included cataracts, incipient, diabetic, both eyes.

In May 2006, the Veteran was seen at a private eye clinic 
complaining that his eyes watered and itched.  He was noted to be 
taking an over the counter antihistamine for eye allergies.  
Visual acuity findings for "Hab Rx" were 2/30 and 20/25.  
Vision corrected findings were not recorded. 

A November 2006 VA contract eye examination report reflects the 
Veteran's complaints of trouble focusing, blurry vision, watery 
eyes, occasional itchy eyes and halos on lights when driving at 
night. The Veteran was reportedly not receiving any medical 
treatment for the condition and had no functional impairment 
resulting from the condition. Funduscopy examination showed 
cataracts in both eyes.  Intraocular pressure in each eye was 
within normal limits and keratonus was not present.  Visual 
acuity examination revealed corrected vision to 20/20 in each 
eye. There was no diplopia.  Goldman perimeter test was within 
normal limits.  Additional findings included thickened and 
inflamed lid margins in both eyes, capped meibomian glands in 
both eyes, and decreased tear break up in both eyes.  The Veteran 
was diagnosed as having bilateral cataracts, no change.  The 
examiner remarked that the Veteran's complaints of watery, 
burning and itchy eyes and problems focusing that cleared with 
blinking were consistent with ocular surface abnormalities 
associated with Blepharitis and associated dry eye syndrome.  He 
opined that this was not due to the Veteran's systemic diagnosis 
of diabetes. 

A QTC medical record in December 2006 notes that the Veteran had 
been diagnosed as having bilateral cataracts one year earlier.  
Best visual acuity findings in each eye was 20/20.  The Veteran 
was assessed as having cataracts.

At a VA eye examination in April 2009, the Veteran reported 
occasional sharp pain in his eyes and aching that was soothed by 
artificial tear eye drops. His history included slight cataracts 
in both eyes.  He was noted to have prescription spectacles and 
was not taking ophthalmic medication.  On examination the Veteran 
had corrected visual acuity of 20/20-1 in each eye.  He was given 
an impression of non visually significant cataracts in both eyes 
- unrelated to diabetes, and re/presbyopia in both eyes.  He was 
also given an impression of choroidal nevus in the right eye - 
unrelated to diabetes and not affecting vision.

The Board finds that the Veteran is not entitled to a compensable 
rating for loss of visual field, as on each examination he was 
found to have no visual field deficits.  His corrected vision is 
consistently noted as 20/20(-l) in each eye.  38 C.F.R. § 4.79, 
DC 6080.  These findings are indeed consistent with the Veteran's 
report during an April 2009 VA diabetes mellitus examination that 
he had no history of visual disturbances secondary to diabetes.  
Thus, the Board finds that the Veteran is not entitled to a 
separate compensable rating based on any visual field deficit due 
to his diabetes-related cataracts.
As the evidence is not in equipoise in this matter, there is no 
reasonable doubt which may be resolved in the Veteran's favor.  
38 U.S.C.A. § 5107.  The claim for an increased rating in excess 
of 20 percent for diabetes mellitus, type II, with cataracts must 
be denied.

Moreover, the Veteran is separately service-connected for 
peripheral neuropathy of the upper and lower extremities, 
bilaterally, as a complication of diabetes.  As these 
complications are separately rated will be discussed separately 
below.

3.  Peripheral Neuropathy

Facts

At a May 2005 QTC examination, the Veteran reported progressive 
loss of strength in his hands and occasionally in his feet.  He 
also reported tingling and numbness in his hands and feet that 
came and went.  Neurologic findings revealed no abnormality of 
the peripheral nerves.  Upper extremity motor and sensory 
function was normal with biceps 2+ and triceps 2+.  Lower 
extremity motor and sensory function was normal with knee 2+and 
ankle 2+.  The Veteran was diagnosed as having likely early 
peripheral neuropathy based on Veteran's "take-in" history.

A VA contract examination report in November 2006 again reflects 
the Veteran's report of a progressive loss of strength in his 
legs and tingling and numbness in his feet and legs at times as 
well as an abnormal sensation in his feet.  Examination of his 
extremities revealed a persistent coldness.  The peripheral nerve 
examination was within normal limits.  Neurological examination 
of the upper and lower extremities showed that motor and sensory 
function was within normal limits.  The right and left upper and 
lower extremity reflexes revealed biceps jerk 1+ and triceps jerk 
1+.  

Private treatment records from August 2007 to October 2007 show 
complaints by the Veteran of leg pain and paresthesia in both 
feet.  

On file is a July 2008 arterial Doppler study report of the 
Veteran's lower extremities revealing a normal sonogram of the 
major arteries. 

In a "To Whom It May Concern" letter from D. Veal MD in 
September 2008, Dr. Veal stated that the arterial doppler study 
indicated no significant disease of the circulation system of the 
Veteran's legs.

In October 2008, the Veteran was seen at a private medical 
facility complaining that his right toes hurt as well as the 
bottom of his feet.  On exam the vascular pedal pulses were 
palpable on the right and left sides.  The Veteran was assessed 
as having peripheral neuropathy, bilaterally.  

The Veteran was seen again at a private facility in December 2008 
complaining of numbness and tingling in his feet. Findings 
revealed positive pulses, feeling and sensation.  There were no 
ulcers.  The Veteran was assessed as having diabetic neuropathy 
and was prescribed Foltx.

At a VA examination in April 2009, the Veteran reported a history 
of neuropathy for the past 22 years.  He complained of constant 
numbness and tingling in his toes as well as in his hands.  He 
also reported constant toe pain which was increased by walking 
and usually relieved by elevation and rest.  He reported that it 
affected his activities of daily living because he could not do 
prolonged walking or standing secondary to the neuropathy pain.  
He said he retired about five to six years earlier and was not 
currently involved in recreational activities.  Findings showed 
that sensory was decreased to sharp, dull, temperature in 
stocking/glove type distribution bilateral upper and lower 
extremities.  Reflexes revealed Achilles sluggish bilaterally.  
Motor strength 5/5 bilateral upper extremities and lower 
extremities with no evidence of muscle atrophy.  There was normal 
tone and strength.  The Veteran was diagnosed as having 
peripheral neuropathy, bilateral upper and lower extremities with 
involvement of the femoral, sciatic, medial, ulnar and radial 
nerves. 

Peripheral pulse findings of the right and left lower extremities 
at a July 2009 VA examination revealed femoral pulse 2+, absent 
popliteal pulse, dorsalis pedal pulse 2+ and posterior tibial 
pulse 2+.  The examiner remarked that the absence of popliteal 
pulses was not significant. 

Neurological findings of the lower extremities at a QTC 
examination in February 2010 revealed motor function within 
normal limits and abnormal sensory function with decreased 
sensation of the lower extremities.  The examiner described the 
Veteran's neuropathy as a "stocking type".  Right and left 
lower extremity reflexes showed knee jerk 2+ and ankle jerk 2+.  
Examination of the right and left lower peripheral pulses 
revealed femoral pulse 2+, absent popliteal pulse, dorsalis pedal 
pulse 2+, and posterior tibial pulse 2+. 

Analysis

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Under 38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function. With partial loss of use 
of one or more extremities from neurological lesions, rating is 
to be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. § 4.124.  
In rating peripheral nerve disability, neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times excruciating, 
is to be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete paralysis.  
The maximum rating to be assigned for neuritis not characterized 
by organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve involvement, 
for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 
(2009).

Under the Rating Schedule, peripheral neuropathy of the upper 
extremities is evaluated by application of Diagnostic Codes 8510 
through 8519.  The Veteran is presently evaluated under Code 8515 
for paralysis of the median nerve.  Under this code, a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
median nerve affecting either the dominant or non-dominant hand.  
For moderate incomplete paralysis of the median nerve, a 20 
percent evaluation is warranted for the non-dominant hand and a 
30 percent evaluation is warranted for the dominant hand.  For 
severe incomplete paralysis of the median nerve, a 40 percent 
evaluation is warranted for the non-dominant hand and a 50 
percent evaluation is warranted for the dominant hand.

Peripheral neuropathy of the lower extremities is evaluated by 
application of Diagnostic Codes 8520 to 8530.  The Veteran is 
presently evaluated under Code 8520 for paralysis of the sciatic 
nerve.  Under this code, a 10 percent evaluation is warranted for 
incomplete paralysis of the sciatic nerve which is mild, a 20 
percent evaluation is warranted for moderate symptoms, a 40 
percent evaluation is warranted for moderately severe symptoms, 
and a 60 percent evaluation is warranted for severe symptoms with 
marked muscular atrophy.

The Veteran's peripheral neuropathy of the upper and lower 
extremities, bilaterally, is manifested by subjective complaints 
of numbness and tingling and complaints of decreased strength.  
However, no objective neurologic abnormality or motor abnormality 
of either upper or lower extremity has been demonstrated at any 
time during the pendency of this appeal.  Instead, neurologic 
findings at the May 2005 and November 2006 examinations revealed 
no abnormality of the peripheral nerves and motor function was 
found to be within normal limits.  Further, pulses have been 
found to be positive with the exception of absent popliteal 
pulses which the July 2009 VA examiner noted was not significant.  
Despite the Veteran's complaint of extremity weakness, motor 
strength at the April 2009 VA examination was 5/5 bilateral upper 
extremities and lower extremities with no evidence of atrophy.  
This examiner further reported that the Veteran had normal tone 
and strength.  

Findings at the April 2009 VA examination revealed sensory 
decreased to sharp, dull, and temperature in stocking/glove type 
distribution bilateral upper and lower extremities.  The Veteran 
was similarly noted to have abnormal sensory function with 
decreased sensation of the lower extremities at the QTC 
examination in February 2010.  The examiner described the 
Veteran's neuropathy as "stocking type".  

Thus, based on the Veteran's subjective complaints of upper and 
lower bilateral extremity numbness, pain and weakness as well as 
objective evidence of sensory impairment, the Board finds that 
the Veteran is appropriately rated under Diagnostic Codes 8515 
and 8520 for mild impairment of the upper and lower extremities 
bilaterally, thus entitling him to his present 10 percent ratings 
for each extremity.  The Board does not find a factual basis upon 
which increased evaluations in excess of 10 percent may be 
granted.

Accordingly, the preponderance of the evidence is against claims 
for increased ratings in excess of 10 percent for incomplete 
paralysis of the right or left upper or lower extremities.  As 
the evidence is not in equipoise, there is no reasonable doubt 
which may be resolved in the Veteran's favor.  The claims for 
increased ratings in excess of 10 percent for peripheral 
neuropathy, upper and lower extremities, bilaterally, must be 
denied.

4.  Hypertension

Facts

Consistent with the Veteran's September 2006 report of being 
diagnosed as having hypertension "in about 2003", are private 
office visit notes from White Eagle Health Center in 2003 
diagnosing the Veteran as having hypertension.  Blood pressure 
readings at this facility include readings of 176(systolic)/104 
(diastolic) in January 2003, and 160/96 and 154/96 in February 
2003.  The February 2003 record states that the Veteran did not 
take medication for hypertension.  The Veteran reported during a 
March 2003 medical visit that he did not think he needed blood 
pressure medication.  His reading at that time was 162/92.  He 
was noted at that time as having hypertension, whitecoat 
syndrome.  Additional blood pressure readings in 2003 include 
readings of 168/94 in May 2003, 156/88 in June 2003, 168/94 in 
July 2003, 158/75 in August 2003, 146/82, 150/82, and 150/94 in 
September 2003, 150/88 and 150/76 in October 2003, 160/80 and 
166/92 in November 2003 and 164/86 in December 2003.  

Blood pressure readings in 2004 as shown on near monthly office 
visit records from White Eagle Health Center show systolic 
readings of 162 or less and diastolic readings of 90 or less.

Private medical records from Kanza Health Clinic show that the 
Veteran was seen as a new patient in March 2005.  His blood 
pressure reading at that time was 160/74.  Records in April 2005 
and May 2005 note that the Veteran's hypertension was 
uncontrolled and showed readings of 150/80 and 142/80 
respectively.  Later in May 2005, the Veteran's hypertension was 
noted to be controlled with readings of 130/82 and 124/70.  His 
reading at a visit in September 2005 was 160/94, although the 
Veteran reported that his blood pressure readings at home were in 
the 120-130's.  Readings in December 2005 were 168/82 and 138/78.

Blood pressure readings in 2006 as shown on near monthly office 
visit records from Kanza Health Center show systolic readings of 
166 or less and diastolic readings of 88 or less.  Blood pressure 
readings taken at an examination in November 2006 revealed 
readings of 138/72, 142/84 and 138/72.  The examiner reported 
that the Veteran's blood pressure was being controlled by the 
medication Norvasc.

Blood pressure readings taken at Pawnee Indian Health Center from 
August 2007 through October 2007 show systolic readings of 62 or 
less and diastolic readings of 86 or less.  A reading taken in 
October 2008 was 142/68.

Three blood pressure readings taken at a QTC heart examination in 
July 2009 revealed readings of 160/80, 160/82 and 160/78.  The 
examiner remarked that the Veteran had a diagnosis of 
hypertension that was treated with Amlodipine and carvedilol and 
Furosemide.  The examiner also noted that the effect of this 
condition on the Veteran's usual occupation was not affected as 
the Veteran was retired.  He went on to note that the effect of 
the condition on the Veteran's daily activity was mild.  

Three blood pressure readings taken at a QTC heart examination in 
February 2010 revealed readings of 142/62, 138/70 and 132/64.  
The examiner remarked that the Veteran had a diagnosis of 
hypertension that was treated with Coreg and Amlodipine.  He 
further added that the Veteran's usual occupation or daily 
activity was not affected by this condition.

Analysis

Hypertensive vascular disease (hypertension and isolated systolic 
hypertension) is evaluated as follows:  A 10 percent rating 
requires diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control; a 20 percent rating requires diastolic pressure 
predominantly 110 or more, or; systolic pressure predominantly 
200 or more; for a 30 percent rating diastolic pressure must be 
predominantly 120 or more; for a 60 percent rating, diastolic 
pressure must be predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

The evidence as noted above shows that the Veteran was diagnosed 
as having hypertension in 2003 and began taking hypertension 
medication at some point between 2003 and May 2005, at which time 
a QTC examiner reported that the Veteran was taking clonidine to 
control his blood pressure.  With that said, the medical evidence 
since service shows that the Veteran's diastolic pressure 
readings have predominantly been under 90 with the highest 
recorded reading of 94 in September 2005.  There have been no 
readings above 94 and certainly none over 110.  Regarding the 
systolic readings, these readings have all been under 200 with 
the highest recorded reading of 168 in December 2005.  

In short, the evidence simply does not approximate the criteria 
for the next higher rating of 20 percent requiring diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  As such, a higher than 10 percent 
rating for the Veteran's hypertension is not warranted at any 
stage of this appeal under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  As the evidence is not in equipoise in 
this matter, there is no reasonable doubt which may be resolved 
in the Veteran's favor.  38 U.S.C.A. § 5107.  The claim for an 
increased rating in excess of 10 percent for hypertension must be 
denied.

5.  Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for the service-
connected disability are inadequate. This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is 
therefore adequate.  In such cases, referral for extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 
17, 2009).

Here, in the judgment of the Board, the rating criteria for each 
of the disabilities discussed herein reasonably describe the 
Veteran's disability level. Therefore, the disability picture is 
contemplated by the Rating Schedule. Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. § 
3.321(b)(1).

B.  Service Connection Claims

1.  Pertinent Law and Regulations

Service connection may be granted for a disability resulting from 
an injury or disease incurred or aggravated in service. 38 
U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for certain chronic diseases, including 
arthritis and psychosis, will be presumed if they are manifest to 
a compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a 
secondary basis for a disability which is proximately due to or 
the result of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

2.  Bilateral Foot and Leg Disabilities, Other than Peripheral 
Neuropathy

Facts

The Veteran's service treatment records are devoid of complaints 
or treatment related to his feet or legs and show that he had a 
normal clinical evaluation of his feet and lower extremities at 
his separation examination in November 1970.  

Clinical records from White Eagle Health Center in May 2004 and 
April 2005 reflect diagnoses of diabetes mellitus, type II, and 
show that one of the purposes of the Veteran's visit was for a 
foot check and that he was determined to be at "low risk".  A 
May 2005 record from this facility shows that the Veteran 
complained of a hand and foot "tingling" sensation and was 
assessed as having peripheral neuropathy.  

Treatment records from Kanza Medical Center show that the Veteran 
was seen in September 2006 and October 2006 complaining of right 
foot pain and swelling.  Symptoms reportedly began while the 
Veteran was walking around a track.  No edema was found on 
examination, but there was tenderness at the base of the 5th 
metatarsal.  X-rays were shown to be negative.  The Veteran was 
noted as having right foot pain/metatarsalgia.

Private podiatry records from the Pawnee Indian Health Center 
show that the Veteran sought a second opinion in August 2007 
regarding his bilateral foot pain/neuropathy.  He received 
treatment for his complaints from August 2007 to October 2007.  
His foot problems in August 2007 were noted as including vascular 
disorders bilaterally (?venous insufficiency), painful lesion on 
the dorsum of his right foot, paresthesia both feet, pain in both 
legs and varicosity both feet.  His foot problems as noted in 
October 2007 included diabetes mellitus foot exam, follow up for 
venous insufficiency bilaterally, follow up for paresthesia 
bilaterally (peripheral neuropathy versus vascular).

On file is a July 2008 "To Whom It May Concern" letter from D. 
Veal, M.D., of the Kanza Health Center stating that the Veteran 
had had arterial Doppler studies on both lower extremities and 
that the results indicated no significant disease of the 
circulation system to his legs.  Dr. Veal went on to opine that 
the Veteran's complaints of pain in his feet were due to diabetic 
neuropathy.  He enclosed a copy of the Doppler study revealing a 
normal sonogram of the major arteries of the bilateral lower 
extremities.

An October 2008 outpatient record from Pawnee Indian Health 
Center reflects the Veteran's complaints of numbness, tingling 
and a burning sensation in his heels, the balls of his feet, and 
the plantar of the toes of both feet after sitting too long or 
walking too long.  It was noted that the report of bilateral 
lower extremities arteries duplex had been reviewed.  The purpose 
of the Veteran's visit was noted to be for peripheral neuropathy, 
bilaterally.  

The Veteran pointed out in writing in October 2008 that Dr. 
Veal's report inaccurately stated that the pain in both feet 
began six months earlier, when in fact the pain began two to 
three years earlier.  He clarified that it was right toe pain 
that began six months earlier.  

A December 2008 medical record from Kanza Health clinic reflects 
a diagnosis of diabetic neuropathy.

Also dated in December 2008 is a letter from the Veteran noting 
that his foot and leg condition had been medically diagnosed by 
Kanza Health Clinic as diabetes neuropathy.

A VA examination report in April 2009 contains a diagnosis of 
peripheral neuropathy, bilateral upper extremities and lower 
extremities, as likely as not secondary to diabetes, and 
involving the femoral, sciatic, medial, ulnar and radial nerves.

Analysis

As indicated in the law and regulations above, essential to the 
award of service connection is the existence of a current 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999) (To establish 
direct service connection for a claimed disorder, there must be 
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.).  However, in the instant case, there is no 
competent medical evidence demonstrating a current foot and/or 
leg disability, bilaterally, other than the Veteran's already 
service-connected peripheral neuropathy of the upper and lower 
extremities, bilaterally.  In this regard, the medical evidence 
clearly reflects diagnoses of peripheral neuropathy of the upper 
and lower extremities, bilaterally, but does not show that the 
Veteran has any other foot or leg disabilities.  

While there are private office visit records in August 2007 
showing the Veteran's foot problems as including vascular 
disorders bilaterally (?venous insufficiency), painful lesion on 
the dorsum of his right foot, paresthesia both feet, pain in both 
legs and varicosity both feet, a Doppler study performed in July 
2008 revealed a normal sonogram of the major arteries of the 
Veteran's bilateral lower extremities.  This test was interpreted 
by D. Veal, M.D., of the Kanza Health Center in September 2008 as 
indicating no significant disease of the circulation system to 
the Veteran's legs.  Dr. Veal went on to opine in September 2008 
that the Veteran's complaints of pain in his feet were due to 
diabetic neuropathy.  A subsequent medical record from Pawnee 
Indian Health Center in October 2008 reflects the Veteran's 
complaints of numbness, tingling and burning sensation in his 
feet and notes that the purpose of his visit was for peripheral 
neuropathy, bilaterally.  Moreover, the most recent private 
office visit record from Kanza Health Center, dated in December 
2008, similarly reflects complaints of numbness and tingling in 
the Veteran's feet and a diagnosis of diabetic neuropathy.

In this case, there simply is no evidence showing that the 
Veteran has a present bilateral foot and/or leg disability other 
than peripheral neuropathy, bilaterally.  In the absence of 
evidence of current foot and/or leg disabilities other than 
peripheral neuropathy, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, in light of the fact that the Veteran is already 
service-connected for peripheral neuropathy of the upper and 
lower extremities, bilaterally, and is not presently shown to 
have any other leg or foot disabilities, his claims of 
entitlement to service connection for a bilateral leg or foot 
disability other than peripheral neuropathy, claimed as secondary 
to diabetes mellitus, must be denied.  As the preponderance of 
the evidence is against these claims, that doctrine is not 
applicable to such claims.  See 38 U.S.C.A. § 5107(b).

3.  Shingles

The Veteran's service treatment records are devoid of complaints 
or findings related to shingles, to include his November 1970 
separation examination report.  Thus, service connection under 38 
U.S.C.A. § 1110 and 38C.F.R. § 3.303(a) is not established.

The earliest evidence that the Veteran reported, complained of, 
or was treated for shingles is many years after service, in 
January 2003.  At this time the Veteran was seen at White Eagle 
Health Center complaining of a painful rash on his right back and 
flank.  He was diagnosed as having shingles and was prescribed 
Zovirax.  Subsequent records from White Eagle Health Center show 
that the Veteran presented for follow up evaluations for 
shingles/herpes zoster, right, and post herpetic neuralgia on 
various dates from January 2003 to September 2005.  

Because the Veteran was not diagnosed as having shingles in 
service and in the absence of evidence showing continuity of 
symptomatology since service, service connection under 38 C.F.R. 
§ 3.303(b) is not warranted.  

Furthermore, there is simply no medical evidence relating the 
Veteran's shingles, diagnosed many years after service, to 
service.  38 C.F.R. § 3.303(b).

The Board in no way disputes the Veteran's belief that his 
shingle disability is related to service.  In this regard, while 
the Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation, see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Robinson v. Shinseki, 557 F. 3d 
1355 (Fed. Cir. 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology), 
the disorder claimed herein, i.e, shingles, requires specialized 
training for a determination as to diagnosis and causation, and 
is therefore not susceptible of lay opinions on etiology.  

Consideration has been given to the medical information that the 
RO received in November 2006 that was downloaded from the 
internet and entitled Post-Herpetic Neuralgia.  This information 
discusses post-herpetic neuralgia and notes that it is the most 
common complication of herpes zoster shingles.  However, as this 
evidence does not in any way relate the Veteran's shingles or 
post-herpetic neuralgia to service, it is not probative evidence 
to the issue at hand.  That is, it does not help establish a 
nexus between the Veteran's shingles and service.  

In this case, there simply is no competent medical evidence that 
supports the appellant's assertions as to a nexus between his 
active military service and his postservice shingles.  The Board 
also emphasizes that a claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Under these circumstances, the Board finds that the claim for 
service connection for shingles must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

4.  Psychiatric Disability, to Include Anxiety and Depression

The Veteran's service treatment records are negative for 
psychiatric problems.  His November 1970 separation examination 
did not include a clinical psychiatric evaluation.  Moreover, the 
Veteran has not contended, nor does the evidence show, that he 
has suffered from psychiatric problems since service.  In this 
regard, the first notation of a psychiatric disability is a June 
2003 private medical record from White Eagle Health Center noting 
that the purpose of the Veteran's visit was anxiety and 
depression.

Because the Veteran was not diagnosed as having a psychiatric 
disability in service and in the absence of evidence showing 
continuity of symptomatology since service, service connection 
under 38 C.F.R. § 3.303(b) is not warranted.  

Furthermore, there is no medical evidence relating the Veteran's 
psychiatric disabilities, diagnosed as anxiety and depression, to 
service.  38 C.F.R. §§ 3.303(b).

The Board in no way disputes the Veteran's belief that he has a 
psychiatric disability related to service.  In this regard, while 
the Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation, see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Robinson v. Shinseki, 557 F. 3d 
1355 (Fed. Cir. 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology), 
the disorder claimed herein, i.e, a psychiatric disability, 
requires specialized training for a determination as to diagnosis 
and causation, and is therefore not susceptible of lay opinions 
on etiology.  

In this case, there simply is no competent medical evidence that 
supports the appellant's assertions as to a nexus between his 
active military service and his postservice anxiety and 
depression.  The Board also emphasizes that a claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

Under these circumstances, the Board finds that the claim for 
service connection for a psychiatric disability, to include 
depression and anxiety, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a higher than 20 percent rating for diabetes 
mellitus, type II, with cataracts is denied.

Entitlement to a higher than 10 percent rating for peripheral 
neuropathy of the right upper extremity is denied.

Entitlement to a higher than 10 percent rating for peripheral 
neuropathy of the left upper extremity is denied.

Entitlement to a higher than 10 percent rating for peripheral 
neuropathy of the right lower extremity is denied.

Entitlement to a higher than 10 percent rating for peripheral 
neuropathy of the left lower extremity is denied.

Entitlement to a higher than 10 percent rating for hypertension 
is denied.

Entitlement to service connection for a bilateral foot disability 
other than peripheral neuropathy, claimed as secondary to 
diabetes mellitus, is denied.

Entitlement to service connection for a bilateral leg disability 
other than peripheral neuropathy, claimed as secondary to 
diabetes mellitus, is denied.  

Entitlement to service connection for shingles is denied.

Entitlement to a psychiatric disability, to include anxiety and 
depression, is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is required prior to adjudication of the 
Veteran's claims of entitlement to service connection for 
retinopathy, hearing loss, tinnitus and to a permanent 100 
percent rating for service-connected coronary artery disease.

1.  Retinopathy

The Veteran is presently service-connected for diabetes mellitus, 
type II, with cataracts.  He asserts that he has diabetic 
retinopathy.  Results of eye examinations in May 2005, November 
2006, and April 2009 do not show that he has this disability.  In 
fact, the May 2005 and April 2009 examiners specifically noted 
that the Veteran does not have diabetic retinopathy.  However, 
the May 2005 examiner did diagnose the Veteran as having 
hypertensive retinopathy.  This is noteworthy in view of the fact 
that the Veteran is service-connected for hypertension.  
Moreover, the Veteran was diagnosed by private physicians in July 
2003 and April 2005 as having Grade I KW retinopathy.  

Based on the foregoing, the Veteran should be afforded a VA eye 
examination in other to clarify whether he has retinopathy and, 
if so, the nature and etiology of such disability.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.

2.  Hearing Loss and Tinnitus

As noted in the decision above, service connection may be 
established on a secondary basis for a disability which is shown 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  In addition, 
service connection may be granted on a secondary basis where it 
is demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  38 C.F.R. § 3.310(b); Allen 
v. Brown, 7 Vet. App. 439 (1995).

In an August 2008 addendum opinion, a VA contract examiner opined 
that it was as likely as not that the Veteran's hearing loss and 
tinnitus have been aggravated by his diabetic condition.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006. Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected. The new regulation appears to 
place additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the non-service-
connected condition prior to the aggravation.  As the Veteran in 
this case filed his claim for service connection for hearing loss 
and tinnitus in October 2007, the amendment is applicable to the 
current claim.

In reaching the determination as to aggravation of a nonservice-
connected disability, the baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation or by 
the earliest medical evidence created at any time between the 
onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b)(2009).  These 
findings as to baseline and current levels of severity are to be 
based upon application of the corresponding criteria under the 
Schedule for Rating Disabilities (38 C.F.R. part 4) for 
evaluating that particular nonservice- connected disorder.  Id.  

In denying these claims in August 2008, the RO determined that 
aggravation of hearing loss and tinnitus could not be established 
as the evidence failed to establish the degree of hearing loss 
and tinnitus present at the time of his diagnosis of mellitus 
type II.  However, the regulation states that the baseline level 
of severity of the nonservice connected disease or injury be 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury (emphasis added).  In this 
case there is no indication as to the date onset of aggravation 
of the Veteran's hearing loss and tinnitus disabilities.  
Moreover, there is a private audiogram on file dated in October 
2007 from Pawnee Health Center which has not been addressed.  
Although this audiogram is in graph form, the law does not 
prevent medical personnel from interpreting graphical 
representations of audiometric data.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (holding that neither the Board nor the RO 
may interpret graphical representations of audiometric data)).  

Accordingly, the Board finds that the August 2008 addendum 
examination report is inadequate, and that a remand is required 
to further clarify the aggravation question. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. §§ 3.310, 4.2; Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Lathan v. Brown, 7 Vet. App. 359 (1995). 

Also, the Veteran in this case was not provided with notice of 
the recent amendments to 38 C.F.R. § 3.310 in the December 2007 
VCAA letter, or in the March 2009 statement of the case, even 
though the RO relied on the revised regulation to deny these 
claims.  Accordingly, the RO should provide the Veteran with such 
notice prior to appellate review.  38 U.S.C.A. § 5103(a).

3.  Heart Disability 

The Veteran initially appealed the February 2007 rating decision 
that granted service connection for coronary artery disease 
(claimed as right bundle branch block) and assigned a 100 percent 
rating effective the date of the Veteran's October 6, 2006 claim.  
This rating represents the maximum rating available for this 
condition.  See AB v. Brown, 6 Vet. App. 35 (1993).  The basis of 
the Veteran's appeal pertains to the temporary nature of the 
award.  That is, the Veteran took issue with the temporary nature 
of the rating and requested that the rating be made permanent.  
However, the RO determined in the August 2007 statement of the 
case the assigned 100 percent rating was not considered 
permanent, but rather would be subject to further review.  The 
Veteran filed a substantive appeal (VA Form 9) to this 
determination in September 2007.  Subsequent to this, and during 
the pendency of this appeal, in March 2010, the RO reduced the 
rating for the Veteran's service-connected coronary artery 
disease from 100 percent to 30 percent disabling, effective July 
1, 2010.

Under 38 C.F.R. § 19.29 (2009), a Statement of the Case must 
contain a summary of the evidence in the case relating to the 
issue or issues with which the appellant or representative has 
expressed disagreement; a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of how 
such laws and regulations affect the determination; and the 
determination of the agency of original jurisdiction on each 
issue and the reasons for each such determination with respect to 
which disagreement has been expressed.

In this case, the Veteran was not provided with any applicable 
laws or regulations or appropriate citations regarding the RO's 
decision to not make his 100 percent rating for his heart 
disability permanent.  Therefore, the August 2007 Statement of 
the Case is inadequate.  This matter also was not corrected in 
the September 2008 or March 2010 Supplemental Statements of the 
Case.  The absence of the pertinent law and regulations in the 
Statement of the Case constitutes a procedural defect requiring 
correction prior to further Board action on this appeal.  38 
C.F.R. § 19.9 (2009).

With respect to this issue, the Board intimates no opinion as to 
the merits of the reduced rating itself or to any subsequent 
appeal filed by the Veteran in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with updated notice 
regarding his claim for service connection 
for hearing loss and tinnitus, to 
specifically include notice of the amendment 
to 38 C.F.R. § 3.310 which applies to claims 
filed on or after October 10, 2006.  

2.  Afford the Veteran a VA eye examination 
in order to ascertain whether he has 
retinopathy and, if so, the etiology of such 
disability.  The claims folder is to be 
furnished to the examiner for review.  
Following a review of the relevant evidence, 
the clinical evaluation and any tests that 
are deemed necessary, the examiner should 
opine as to whether it is at least as likely 
as not (a 50% degree of probability or 
higher) that the Veteran has retinopathy in 
one or both eyes and, if so, whether it is 
related to service or proximately related to 
or the result of a service-connected 
disability, to include diabetes mellitus type 
II or hypertension.  If applicable, the 
examiner should also opine as to whether it 
at least as likely as not that the Veteran's 
service-connected diabetes mellitus type II 
or hypertension aggravated his eye 
disability?

The examiner is informed that aggravation is 
defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  

If the examiner must resort to speculation to 
answer any question, he or she should so 
indicate and explain why it would be 
speculative to respond. The examiner is also 
requested to provide a rationale for any 
opinion expressed.

3.  Afford the Veteran a VA examination in 
order to ascertain the relationship, if any, 
between his service-connected diabetes 
mellitus and his current hearing loss and 
tinnitus disabilities.  The claims folder is 
to be furnished to the examiner for review.  
Following a review of the relevant evidence, 
the clinical evaluation and any tests that 
are deemed necessary, the examiner should 
identify the baseline level of severity of 
the disabilities, pointing, to medical 
evidence before the onset of aggravation or 
the earliest medical evidence created at any 
time between the onset of aggravation and the 
current level of severity.  In addressing the 
aggravation question, the examiner should 
also identify any impairment which is due to 
the natural progression of the disease.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

If the examiner must resort to speculation to 
answer any question, he or she should so 
indicate and explain why it would be 
speculative to respond. The examiner is also 
requested to provide a rationale for any 
opinion expressed.

4.  Thereafter, re-adjudicate the issues 
remaining on appeal.  If the decisions remain 
adverse, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claims for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues remaining on appeal 
(including in particular the appropriate law 
and regulations concerning the permanency of 
a 100 percent rating for the 
service-connected coronary artery disease and 
the propriety of the reduction of the 
evaluation for this disability from 
100 percent to 30 percent) as well as a 
summary of the evidence of record.  An 
appropriate period of time should be allowed 
for response.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


